 1
 2
 3
 4
 5                                        UNITED STATES DISTRICT COURT
 6
                                        EASTERN DISTRICT OF CALIFORNIA
 7
 8
 9   JACK CHURCH,                                               )   Case No.: 1:17-cv-00596-AWI-JLT (PC)
                                                                )
10                     Plaintiff,                               )   ORDER VACATING DISCOVERY AND
                                                                )   SCHEDULING ORDER; REFERRING THE
11            v.                                                )   CASE TO POST-SCREENING ADR PROJECT;
                                                                )   and STAYING THE CASE FOR 90 DAYS
12   J. NAFTZGER,                                               )
                                                                )
13                     Defendant.                               )
                                                                )
14
15            As set forth in the screening order, the Court has found the plaintiff has stated at least one
16   cognizable civil rights claim. Thus, the Court vacates the current Discovery and Scheduling Order and
17   STAYS this action for 90 days to allow the parties to investigate the plaintiff’s claims, meet and
18   confer and participate in a settlement conference. 1
19            There is a presumption that all post-screening civil rights cases assigned to the
20   undersigned will proceed to settlement conference. However, if after investigating plaintiff’s claims
21   and speaking with plaintiff, and after conferring with defense counsel’s supervisor, counsel finds in
22   good faith that a settlement conference would be a waste of resources2, defense counsel may move to
23   opt out of this pilot project.
24            Notwithstanding the requirements of Local Rule 270(b), the settlement conference will be
25   conducted by Magistrate Judge Thurston. The Court deems the deviation from the Local Rule to be
26
27
     1
28    If the case does not settle during the stay, Court will thereafter issue a new Discovery and Scheduling Order.
     2
      By way of guidance, if the defense intends to file an exhaustion motion and believes in good faith that it has a significant
     chance of success, this would be a likely circumstance where the opt-out provision should be employed.

                                                                    1
 1   appropriate and in the interests of the parties and justice and sound case management based upon the
 2   location of the parties. If any party prefers that the settlement conference be conducted by a
 3   judicial officer who is not assigned to this case, that party is directed to notify the Court in
 4   response to this order of this preference and another judicial officer to be assigned to handle the
 5   conference. If all parties to the action have consented to Magistrate Judge jurisdiction, the settlement
 6   conference will be reassigned to a different judicial officer.
 7           Within 35 days, the assigned Deputy Attorney General SHALL contact the Courtroom
 8   Deputy Clerk at SHall@caed.uscourts.gov, to schedule the settlement conference. If the settlement
 9   conference cannot be set quickly due to the court’s calendar, the parties may seek an extension of the
10   initial 90-day stay.
11           Once the settlement conference is scheduled, at least seven days before the conference, the
12   parties shall submit to the assigned settlement judge a confidential settlement conference statement.
13   The parties’ confidential settlement conference statement SHALL include:
14           a.      A short statement of the facts and alleged damages;
15           b.      A short procedural history;
16           c.      A frank analysis of the likelihood of liability, including a discussion of the efforts made
17   to investigate the claims;
18           d.      A discussion of the efforts that have been made to settle the case;
19           e.      To the extent that Doe Defendants are named and their identities can be ascertained,
20   defense counsel shall indicate the names of the Doe Defendants; and,
21           b.      Defense counsel shall indicate whether he/she knows of the location of the defendants;
22           Based upon the foregoing, the Court ORDERS:
23           1.      This action is STAYED for 90 days to allow the parties an opportunity to settle their
24   dispute before a responsive pleading is filed, or the discovery process begins. No other pleadings or
25   other documents may be filed in this case during the stay. The parties SHALL NOT engage in formal
26   discovery, but they may jointly agree to engage in informal discovery.
27           2.      Within 30 days from the date of this order, the parties SHALL file the attached
28   notice, indicating their agreement to proceed to an early settlement conference or whether they believe


                                                          2
 1   settlement is not achievable at this time. In addition, they SHALL indicate whether they object to the
 2   undersigned conducting the settlement conference.
 3          3.      Within 35 days from the date of this order, the assigned Deputy Attorney General
 4   SHALL contact this court’s Courtroom Deputy Clerk at SHall@caed.uscourts.gov, to schedule the
 5   settlement conference;
 6          4.      Each party shall submit a confidential settlement conference statement so it is received
 7   at least seven days before the settlement conference.
 8          The plaintiff SHALL mail his/her confidential settlement conference statement to:
 9          United States Courthouse
            510 19th Street, Suite 200
10          Bakersfield, CA 93301

11   Counsel SHALL lodge the defendant’s confidential settlement conference statement via email to
12   JLTOrders@caed.uscourts.gov.
13          If a different judge is conducting the conference, the Clerk of the Court will forward the unread
14   settlement conference statements to the correct judge;
15          5.      If the parties settle their case during the stay of this action, they SHALL file a Notice
16   of Settlement as required by Local Rule 160;
17          6.      The Clerk of the Court SHALL serve via email, copies of: a. plaintiff’s complaint
18   (Doc. 1), b. the screening orders (Doc. 19, 21), and c. this order to Supervising Deputy Attorney
19   General Christopher Becker, and copy of this order to ADR Coordinator Sujean Park;
20          7.      The parties are reminded of their obligation to keep the court informed of any changes
21   of addresses during the stay and while the action is pending. Changes of address must be reported
22   promptly in a separate document entitled “Notice of Change of Address.” See L.R. 182(f); and
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                         3
 1        8.    The Discovery and Scheduling Order that issued on October 12, 2018 (Doc. 29) is
 2   VACATED.
 3
 4   IT IS SO ORDERED.
 5
       Dated:   October 29, 2018                        /s/ Jennifer L. Thurston
 6                                               UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  4
 1
 2
 3
 4
 5
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
     JACK CHURCH,                                        Case No.: 1:17-cv-00596-AWI-JLT (PC)
 9
                    Plaintiff,                           NOTICE REGARDING EARLY SETTLEMENT
10                                                       CONFERENCE
            v.
11
     J. NAFTZGER,
12
                    Defendant.
13
14
15          As required by the Court’s order:
16
17          1.      The party or counsel for the party signing below, agrees that there is a good chance that
18   an early settlement conference will resolve this action and wishes to engage in an early settlement
19   conference.
20                  Yes     ____          No      ____
21
22          2.      The party or counsel for the party signing below, agrees the assigned Magistrate Judge
23   may conduct the settlement conference.
24                  Yes     ____          No      ____
25   ///
26   ///
27   //
28   //


                                                         5
 1            3.   The plaintiff (Check one):
 2                 _____ Would like to participate in the settlement conference in person, OR
 3                 _____ Would like to participate in the settlement conference by video conference.
 4
 5   Dated:
 6                                                             ________________________________
                                                               Plaintiff or Counsel for Defendants
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      6
